United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Jackson, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0385
Issued: April 15, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 23, 2015 appellant filed a timely appeal from a November 10, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a bilateral knee
condition in the performance of duty causally related to factors of his federal employment.
FACTUAL HISTORY
On August 17, 2015 appellant, a 65-year-old housekeeping aid, filed an occupational
disease claim (Form CA-2), alleging that he developed a bilateral knee condition as a result of
repetitive bending, walking, lifting laundry and trash bags, buffing floors, mopping, and standing
1

5 U.S.C. § 8101 et seq.

in the performance of duty. He indicated that he first became aware of the condition and its
relation to his federal employment on April 26, 2013. Appellant did not stop work.
In an August 27, 2015 letter, OWCP advised appellant of the deficiencies of his claim
and afforded him 30 days to submit additional evidence and respond to its inquiries.
Subsequently, appellant submitted an August 31, 2015 narrative statement indicating that
he had worked full time since April 26, 2008 and his duties required repetitively cleaning high
areas, bending for long periods of time, cleaning low and tight areas, cleaning stairways and
multiple areas quickly, handling powered equipment and lifting heavy items, such as tables,
chairs, and desks. He also submitted a medical restrictions statement dated August 24, 2015
from an unidentifiable healthcare provider.
In reports dated November 26, 2008 through February 18, 2009, Dr. Lane Laken, a
Board-certified orthopedic surgeon, diagnosed bilateral knee pain secondary to moderate-tomoderately advanced arthrosis. In an August 13, 2008 report, he diagnosed bilateral
osteoarthritis in the knees. In progress reports dated June 24, 2009 through May 26, 2010,
Dr. Laken reported that appellant had undergone knee injections that helped him moderately, but
stated that overall he was about the same. On September 1, 2010 Dr. Laken found that
appellant’s condition remained stable and examination remained unchanged. He asserted that
appellant was not interested in repeat injections and was considering total knee replacement. On
January 17, 2012 appellant indicated that he was not ready for total knee arthroplasty. In a
December 4, 2014 report, Dr. Laken diagnosed advanced arthrosis of both knees and asserted
that appellant worked at the employing establishment.
On August 24, 2015 Dr. J.B. Franklin, a physician from the employing establishment’s
health clinic, asserted that appellant was having difficulty carrying out his assigned duties as a
housekeeper due to extreme bilateral knee and joint pain and requested light-duty work due to.
Appellant related that his duties included buffing, sweeping, vacuuming floors, cleaning rooms,
making beds, shampooing carpet, waxing floors, pushing trash carts, and lifting heavy trash bags.
He further indicated that he was awaiting knee surgery. Dr. Franklin noted that appellant wore a
soft and a hard knee brace on both knees and advised that light duty should be allowed in order
to help him reduce the pain in his lower extremities.
Appellant further submitted an April 28, 2009 consultation note from Dr. Susan Yeager, a
podiatric surgeon, who indicated that no changes were made to his medication regimen.
In an October 7, 2015 letter, the employing establishment controverted appellant’s claim
because there was no physician opinion as to whether his condition was work related and how
his condition was causally related to his employment.
By decision dated November 10, 2015, OWCP found that the medical evidence of record
was insufficient to establish a causal relationship between appellant’s diagnosed conditions and
factors of his federal employment.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, and that an injury3 was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.6
ANALYSIS
The Board finds that appellant failed to establish a bilateral knee condition in the
performance of duty. The medical evidence appellant submitted fails to establish that federal
employment factors caused or aggravated his bilateral knee condition. Appellant submitted a
statement in which he identified the factors of employment that he believed caused the condition,
including repetitive bending, walking, standing, lifting, cleaning, mopping, and buffing floors,
which OWCP accepted as factual. However, to establish a claim that he sustained an
employment-related injury, he must also submit rationalized medical evidence which explains
how his medical condition was caused or aggravated by the implicated employment factors.7
In his reports, Dr. Laken diagnosed bilateral osteoarthritis and advanced arthrosis of the
knees and asserted that appellant worked at the employing establishment. He failed to provide a
2

Id.

3

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
4

See O.W., Docket No. 09-2110 (issued April 22, 2010); Ellen L. Noble, 55 ECAB 530 (2004).

5

See D.R., Docket No. 09-1723 (issued May 20, 2010). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005);
Ruby I. Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
6

See O.W., supra note 4.

7

See A.C., Docket No. 08-1453 (issued November 18, 2008).

3

rationalized opinion explaining how factors of appellant’s federal employment, such as repetitive
bending, walking, standing, lifting, cleaning, mopping, and buffing floors, caused or aggravated
his bilateral knee. Dr. Laken noted that appellant’s condition occurred while he was at work, but
such generalized statements do not establish causal relationship because they merely repeat
appellant’s allegations and are unsupported by adequate medical rationale explaining how his
physical activity at work actually caused or aggravated the diagnosed conditions.8 The Board
has held that the mere fact that appellant’s symptoms arise during a period of employment or
produce symptoms revelatory of an underlying condition does not establish a causal relationship
between appellant’s condition and his employment factors.9 Lacking thorough medical rationale
on the issue of causal relationship, the Board finds that Dr. Laken’s reports are insufficient to
establish that appellant sustained an employment-related injury.
In his August 24, 2015 report, Dr. Franklin asserted that appellant was having difficulty
carrying out his assigned duties as a housekeeper due to extreme bilateral knee pain and advised
that light duty should be allowed in order to help him reduce the pain in his lower extremities.
The Board finds that Dr. Franklin’s diagnosis of bilateral knee pain is a description of a symptom
rather than a clear diagnosis of the medical condition.10 Moreover, the Board has held, as noted
above, that the mere fact that appellant’s symptoms arise during a period of employment or
produce symptoms revelatory of an underlying condition does not establish a causal relationship
between appellant’s condition and his employment factors.11 Therefore, the Board finds that
Dr. Franklin’s report is insufficient to establish that appellant sustained an employment-related
injury.
The April 28, 2009 consultation note from Dr. Yeager is of limited probative medical
value as it does not specifically address whether factors of appellant’s federal employment
caused or contributed to the diagnosed conditions.12
Appellant also submitted a medical restrictions statement dated August 24, 2015 in
support of his claim. However, this document is from a healthcare provider whose identity
cannot be discerned from the record. Because it cannot be determined whether this record is
from a physician as defined in 5 U.S.C. § 8101(2), it does not constitute competent medical
evidence.13

8

See K.W., Docket No. 10-98 (issued September 10, 2010).

9

See Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

10

Id.

11

See Richard B. Cissel, supra note 9; William Nimitz, Jr., supra note 9.

12

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Linda I. Sprague, 48 ECAB 386 (1997) (medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship).
13

R.M., 59 ECAB 690, 693 (2008). See C.B., Docket No. 09-2027 (issued May 12, 2010) (a medical report may
not be considered as probative medical evidence if there is no indication that the person completing the report
qualifies as a physician as defined in 5 U.S.C. § 8101(2) and reports lacking proper identification do not constitute
probative medical evidence).

4

As appellant has not submitted any rationalized medical evidence to support his
allegation that he sustained an injury causally related to the accepted employment factors, he
failed to meet his burden of proof to establish a claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
developed a bilateral knee condition in the performance of duty causally related to factors of his
federal employment.
ORDER
IT IS HEREBY ORDERED THAT the November 10, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 15, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

